Citation Nr: 0001348	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-04 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right knee, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to May 
1969.

This appeal arises from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied a claim for an increased 
evaluation for residuals of a service-connected gunshot wound 
to the right knee, currently rated as 20 percent disabling.

The RO received a notice of disagreement in February 1993 and 
issued a statement of the case in March 1993.  The veteran 
submitted a substantive appeal in March 1993.  The RO issued 
supplemental statements of the case in February 1995 and 
August 1996.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for an increased evaluation for 
residuals of a gunshot wound to the right knee.

In February 1997, the Board remanded the case to the RO for 
additional development.  The development has been completed 
to the extent possible and the case has been returned to the 
Board.


FINDINGS OF FACT

1.  All evidence available for equitable disposition of the 
veteran's claims has been obtained to the extent possible by 
the RO.

2.  Residuals of a gunshot wound of the right knee are 
currently manifested by limitation of flexion to 90 degrees 
and limitation of extension to 20 degrees. 

3.  There is clinical evidence of painful motion, weakness 
and fatigability that produces additional impairment 
approximating limitation of extension to 30 degrees.

4.  Additional functional impairment approximating limitation 
of extension to 45 degrees is not shown.

5.  Instability of the right knee is not shown.

6.  Residuals of a gunshot wound of the right knee include a 
tender surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for residuals of a 
gunshot wound of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71 Plate II, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1999).

2.  The criteria for a 10 percent rating for a tender surgery 
scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been developed to the extent possible and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.




I.  Factual Background

The claims file indicates that the veteran was wounded in 
action, sustaining a gunshot wound to the right knee in 1968 
in Vietnam.  The service medical records do not indicate the 
path of the missile wound, but they do indicate that an AK-47 
round fractured the medial aspect of the right patella.  
Arthroscopy and debridement were performed the next day.  No 
injury to muscle or to other structures was noted.  A medical 
board report dated in March 1969 found that the veteran was 
suffering from chondromalacia of the right patella with signs 
of mild synovitis, including synovial hypertrophy.  In April 
1969, the veteran was transferred to a VA hospital and was 
discharged from that hospital in July 1969.  The discharge 
diagnosis was status post gunshot wound right knee with 
chondromalacia patella.

Service connection was established in August 1969 and a 
convalescent 50 percent rating was assigned under Diagnostic 
Code 5299 effective from May 1969.  The convalescent rating 
was terminated effective November 22, 1969, and thereafter a 
10 percent rating was assigned under Diagnostic Code 5257 for 
residuals of gunshot wound.  The 10 percent rating was 
continued in RO rating decisions at various times thereafter.

In March 1991, the veteran reported increased right knee pain 
and trouble negotiating stairs.  X-rays taken at that time 
showed multiple well-corticated osseous fragments lying 
against the right patella and appearing to represent old non-
united fracture fragments.  There was no significant joint 
space narrowing but the X-rays did suggest modest joint 
effusion in the suprapatellar bursa.  A May 1991 VA 
orthopedic consultation report indicates that the right knee 
had full extension and flexion to 120 degrees.  Sharp pain 
was reported during the examination.  The impression was 
patellofemoral arthritis, and arthroscopy to determine the 
extent of degenerative joint disease was recommended.  
"Consider patellectomy" was also recorded.  In July 1991, 
partial medial meniscectomy and arthroscopy was performed.  A 
pathology report of the resected shaving indicates a 
diagnosis of fragments of focally degenerating fibrocartilage 
and synovial tissue showing mild chronic inflammation. 

In July 1991, the veteran requested an increased rating, 
reporting recent knee surgery and a recent diagnosis of 
progressive arthritis resulting from the right knee trauma. 

A September 1991 VA examination report indicates that the 
veteran reported severe pain and buckling.  The examiner 
reported that the veteran could walk two blocks but could not 
climb a ladder, hop, or squat.  Flexion was to 100 degrees 
and there was gross crepitus.  The examiner did not report 
range of motion in extension.  Drawer sign was negative.

A September 1991 VA hospital report notes that the previous 
knee surgery did not improve the right knee symptoms and the 
veteran was readmitted for arthroscopy.  Arthrotomy and 
lateral release was performed on October 1, 1991. 

A VA examination report dated in October 1991 indicates that 
a diagnosis of right knee osteoarthritis was given.  A note 
in the claims file reflects that the specially ordered knee 
brace had arrived at the VA hospital but that due to recent 
surgery, the veteran could not use it at that time.
 
In a November 1991 RO rating decision, a 100 percent 
convalescent evaluation was assigned for July 1991 to 
September 1, 1991, and thereafter a 20 percent rating was 
assigned.  

VA clinical reports indicate that the veteran was readmitted 
in late October 1991 for intensive physiotherapy.  

In December 1991 continuous patellar pain was reported and X-
rays showed mild narrowing of the right knee joint space 
without irregularity. 

A subsequent rating decision extended the temporary total 
evaluation to February 1, 1992.  Reports of chronic right 
knee pain continued during 1992.  In June 1992, the veteran 
underwent additional arthroscopic surgery.  In an October 
1992 rating decision, a temporary total rating was assigned 
from June 9, 1992 to October 1, 1992 based on additional 
right knee surgery and convalescence.

A December 1992 VA joints examination report notes that there 
was no effusion but that there was range of motion of 0 to 90 
degrees with a significant click at 70-75 degrees of flexion.  
The veteran walked with a stiff gait and a cane and was 
reluctant to crouch.  A parapatellar scar, an old oblique 
scar and recent arthroscopy scars were noted.  There was 
diminished pinprick sensation on the medial aspect of the 
intra-parapatellar region.  Irregular contour of the medial 
aspect of the right patella was noted.  The diagnosis was 
posttraumatic changes of the right patella.
 
A February 1993 note from the veteran's VA treating doctor 
indicates that the veteran's chondromalacia remained 
unchanged and the he continued to be unemployable and twice 
weekly physiotherapy would continue for 8 to 12 more weeks.  

In March 1993, the veteran reported that he currently took 
Percocet Oxychodone for knee pain every four hours but that 
the drug did not help much.  He reported that he needed a 
cane and could not walk more than two blocks. 

In a September 1993 claim for service connection for 
posttraumatic stress disorder (PTSD), the veteran reported 
overwhelming knee pain and a looming possibility of 
additional knee surgery.

Additional VA treatment reports dated in 1993 indicate 
continuing complaints of knee pain.

An April 1994 VA joints examination report notes complaint of 
constant knee aching, stiffness, and numbness in the right 
leg.  The veteran required a cane in the left hand.  There 
was no effusion but the right knee exhibited increased 
diameter.  The right patella was tender to palpation.  The 
medial and lateral joint lines were non-tender.  There was no 
calf tenderness and the right thigh was 1/2 inch smaller in 
girth.  The diagnosis was status post right knee with 
patellar deformity.

A May 1994 VA PTSD examination report notes that the veteran 
reported three recent right knee surgeries and continued knee 
pain.  The examiner reported that a social survey indicated 
that the veteran last worked in 1990 but also indicated that 
run-ins with authority and tardiness caused his employment 
problem.  The veteran currently supported himself on Social 
Security Administration (SSA) disability benefits and VA 
compensation.  The veteran reported that he could not work 
because of his knee.  

In a May 1995 rating decision, a 20 percent rating for the 
right knee was continued.  

In February 1996, the veteran testified before the 
undersigned member of the Board that he got VA knee treatment 
about once every other week.  He recalled that the most 
recent knee surgery was performed in 1991 when bone fragments 
were scraped out.  He testified that recent X-rays showed the 
knee to be deteriorating.  He was seen two weeks prior for 
knee swelling and increased pain.  He reported that his 
options were fusing the knee or removing the patella.  He 
testified that he used a knee brace and a cane but the knee 
brace caused patellar pain.  He testified that knee therapy 
was discontinued because of pain.  He reported that he 
experienced swelling, aching and giving out of the knee and 
that he was able to climb one flight of stairs, however 
slowly and painfully.  He reported that he had slight 
limitation of motion.  He testified that he underwent VA 
physical therapy, but that tended to make the knee condition 
worse, so he quit on advice of his doctor.  He testified that 
he was unemployed because of his knee condition and his PTSD.  
He reported the use of Oxychodone for pain.  He testified 
that he was no longer working because of knee pain and PTSD.  
He testified that he had received SSA disability benefits 
since about 1991 for his knee.  The veteran's mother 
testified concerning the veteran's PTSD claim only.

In February 1996, the veteran reported that his left knee was 
becoming less stable because of the right knee.  

In a June 1996 letter, the RO asked the veteran to submit 
medical evidence of such disability within 60 days.  No 
response was received from the veteran. 

In June 1996, the RO received VA outpatient treatment reports 
that indicate in February 1996, the veteran complained of 
increased right knee pain.  Edema was reported.  The veteran 
got no relief from Ibuprofen.  A diagnostic impression of 
degenerative joint disease of the right knee was given.  X-
rays showed no gross changes since 1991.  Other VA outpatient 
treatment reports did not indicate any complaint of left knee 
pain.

A note in the claims file indicates that the veteran failed 
to report for a VA examination scheduled in June 1996.  In an 
August 1996 rating decision, the RO denied service connection 
for a left leg condition.  

In February 1997, the Board remanded the case to the RO for 
additional development including a fresh knee examination and 
a search for SSA records.

Pursuant to the Board's remand instructions, the RO sent a 
letter to the veteran in March 1997 requesting that he 
identify any health care provider who had treated his right 
knee disorder since April 1994.  No response was received by 
the RO.

The claims file indicates that the RO sent letters to SSA in 
March and August 1997 requesting the veteran's SSA records.  
No response was received from SSA.

In November 1997, the RO received VA outpatient treatment 
reports dated from 1992 to 1995.  These reports reflect 
treatment for various disorders.  

During a January 1998 VA joints examination, the veteran 
reported that in 1968 a fragment entered the interior aspect 
of the right patella and exited at the medial aspect of the 
right knee.  He related his work history.  He reported that 
he currently had pain, swelling, locking, and buckling daily.  
He reported that he received treatment currently from a 
private doctor in Jamestown, New York.  He reported that he 
could walk about 100 feet with a cane but was unable to sit 
or to stand.  He also reported marked limitation in lifting, 
bending, and climbing stairs.  He reported that the 
prescribed knee brace caused pain and that knee pain 
frequently kept him awake at night.  He reported that he was 
unemployed.  The examiner noted review of the claims file and 
reported that a 9-inch vertical scar over the anterior aspect 
of the right knee was tender but not adherent to the 
underlying tissues.  The examiner remarked that the 
surrounding scars were well healed, nontender, and 
nonadherent and that there was no evidence of inflammation or 
keloid formation.  The right knee flexed to 90 degrees and 
lacked 40 degrees of full range of flexion.  The examiner 
reported that right knee extension was to 20 degrees and 
lacked 20 degrees of full extension.  Strength was 3/5 in 
extension and flexion.  There was no evidence of right knee 
swelling but the knee was diffusely tender and there was pain 
on compression and movement of the patella.  There was no 
evidence of joint effusion or ligamentous laxity under 
stress.  Fatigability was elicited as the veteran could walk 
only 100 feet with a cane.  The examiner noted that there was 
no evidence of lateral instability or evidence of 
incoordination.  The examiner noted that X-rays were taken 
that day and were reviewed.  The final diagnoses included 
chondromalacia patella of the right knee and traumatic 
arthritis of the right knee.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

An illustrated standardized description of ankylosis and 
joint motion measurement is provided at 38 C.F.R. § 4.71, 
Plate II.  The anatomical position is considered as 
0 degrees.  Normal knee flexion is to 140 degrees.  Normal 
knee extension is to 0 degrees.  See 38 C.F.R. § 4.71 (1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated under the appropriate code for limitation 
of motion.  When however the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  In the absence of 
limitation of motion, it may be rated no higher than 
20 percent where there is X-ray evidence of involvement of 
two or more major joints and two or more minor joint groups 
and there is occasional incapacitating exacerbation.  See 
38 C.F.R. § 4.71a, Diagnostic Code  5003 (1999). 

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  See 38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (1999).

Limitation of flexion of either knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (1999).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (1999).  

The medical evidence of record indicates that the right knee 
disability is manifested by limitation of flexion to 90 
degrees and limitation of extension to 20 degrees.  In 
addition, there is clinical evidence of pain on motion, 
weakness and fatigability.  There is also a tender 
postoperative surgical scar.  Right knee instability is not 
shown.

The RO has rated the service-connected residuals of gunshot 
wound under Diagnostic Code 5257.  The Board notes that 
Diagnostic Code 5257 offers a higher evaluation although it 
does not appear to contemplate all of the relevant symptoms.  
For the reasons noted below, the Board will rate the 
veteran's disability under Diagnostic Code 5261 and discuss 
alternate diagnostic codes that potentially could apply to 
this case.  

In considering the rating that the RO has assigned, the Board 
notes that it would be more beneficial to the veteran if he 
were rated under Diagnostic Code 5261.  Clinical evidence 
obtained at the most recent VA examination indicates that 
while flexion of the right knee is not compensably limited, 
extension of the right knee is limited to 20 degrees.  This 
limitation of motion clearly warrants a schedular 30 percent 
rating under Diagnostic Code 5261.  Also, as noted below, 
there is evidence of additional functional impairment that 
must be considered.  

The history of the right knee disability includes complaints 
of pain, the use of a cane, and the use of a knee brace.  The 
recent VA examiner has reported weakness and fatigability.  
Although no SSA records were forthcoming pursuant to the RO's 
efforts to obtain them, the veteran has reported 
unemployability due, in part, to his knee.  Applying the 
tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Court's 
holding in DeLuca, supra, the Board must take note of the 
additional functional loss due to pain reported to be present 
during movement of the right leg.  Considering the additional 
functional loss, the Board finds that the overall right knee 
impairment is equivalent to limitation of extension to 30 
degrees under Diagnostic Code 5261.  Thus, the criteria for a 
40 percent rating are met for residuals of a gunshot wound of 
the right knee.  The Board also finds, however that the 
degree of overall functional impairment due to residuals of a 
gunshot wound to the right knee do not meet or approximate 
the criteria for the next higher rating, i.e., limitation of 
extension to 45 degrees.  That level of impairment simply has 
not been shown.  

December 1991 knee X-rays showed mild joint space narrowing.  
A January 1998 VA examiner offered an additional diagnosis of 
traumatic arthritis of the right knee and implied that a 
January 1998 X-ray warranted that diagnosis.  However, 
because the objective medical evidence notes that there is no 
instability of the right knee, a separate rating for 
instability is not warranted.  See VAOPGCPREC 23-97.

The evidence of record clearly indicates that the 9-inch 
vertical scar over the anterior aspect of the right knee is 
tender.  Superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  The Board 
finds that the evidence of record indicates that the criteria 
for a compensable evaluation for this scar is met or 
approximated.  

No other diagnostic code offering a rating higher than that 
assigned appears to apply to this case.  The medical evidence 
does not show ankylosis.  The veteran reported left knee 
problems secondary to his right knee; however, he failed to 
respond to a June 1996 letter requesting relevant medical 
evidence and he failed to report for a scheduled VA 
examination in June 1996.  He recently reported that he was 
seeing a private physician in Jamestown.  No treatment 
reports are of record concerning this treatment and the Board 
notes that the RO asked the veteran to provide the name of 
that health care provider but the veteran did not respond.  
Therefore any left knee symptoms cannot be considered in the 
right knee rating.

The Board also finds no evidence that the veteran's service-
connected residuals of gunshot wound of the right knee 
represent such an exceptional or unusual disability picture 
as to warrant the assignment of an evaluation in excess of 
those assigned on an extra-schedular basis.  The Board notes 
that the veteran alleged that his service-connected right 
knee disability rendered him unemployable; however, he has 
not presented medical evidence of this allegation.  There is 
evidence in the record that his service-connected PTSD and 
other mental disorders are significant factors in his 
employment status.  He has been sent the appropriate forms to 
apply for this benefit, but the question is not before the 
Board at this time.  Previous right knee surgeries have been 
compensated by temporary total ratings for convalescence.  
Beyond that, the disability has not been shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  A 40 percent rating for residuals of a gunshot wound of 
the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

2.  A separate 10 percent rating for a tender 9 inch surgical 
scar of right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.
	
	
	______________________________
	J. E. Day
	Member, Board of Veterans' Appeals



 

